R-56
                        .~
                     OAICE       OF
       THE ATTORNEY      GENERAL
              Avssmv. TEXAS
          .,
                   February 11, 1947

Hon. Willis F. Jetton   Opinion No. V-13
.CountyAttorney
Goliad County           Re: Maximum compensationthat
Goliad,,Texas               may be allowed county off-
                            icials Of Goliad County.
Dear Sir:               :
   .~     ,Your letter requesting.an~opinionfrom this De-
partment on the above.subjectmatter reads in part as fol-
lows: ... '
         .'*I would appreciate having the opinion of
     your office as to the maximum compensational-
     lowed by law to the following county officials
    ~1r.1
        counties.containing25000 or less inhabitants: .
          ~"Countyjudge, county clerk;,county attorney,J
     ,districtclerk, county treasurer.andsheriff-tax
    : collector and assessor (the office'of sheriff-tax
      collector and.assessorbeing combined in Goliad
      County as the population is less than 10000.)
      .,  We have been unable to fully agree on the
     constructionto be given Articles 3883, 3891,
     including paragraph 'a' thereof, 3895 and 3941
     governing this question, and the County Judge
     ha;i;zquestedthat I obtain an opinion from your
         ,_*n
          Goliad County has a population of 6,798 inhab-
itants according to the 1940 Federal Census, and its of-
ficials are compensated,-ona fee basis. Therefore, the
compensationof said officials is governed by Articles
3883 and 3891, V.A.C.S.
           Article 3883 reads in part as follows:
          "Except as otherwise provided in this Act, the
     annual fees that may be retained by precinct, county
     and district officers mentioned in this Article shall
     be as follows:
Hon. Willis F. Jetton - Page 2                     .     ,


              In counties containingtwenty-five
    (25,Oi~Ajthousand or less inhabitants:County
    Judge, District or Criminal District Attorney,
    Sheriff, County Clerk, County Attorney, District
    Clerk, Tax Collector,Tax Assessor, or the Ass-
    essor and Collector of ~Taxes,Twenty-fourHundred
    ($2400,00)Dollars'each; . .. . .n
         Article 3891 provides:.
           ,"Eachofficer named in this Chapter shall
    first out of~the current fees of his office pay
    -or be paid the amount allowed him under the pro-
    yisions   of Article 3883, together with the sala-
    ries of his assistants and deputies, and author-
    ized expenses under Article 3899, and the amount
    necessaryto coeer.costs0s premium on whatever
    .surety.,.bondmay be required by law. ,,Ifthe cur-
    rent fees of such office collected in any year be
    more than the amount needed to pay the amounts
   .above specified,same~shallb& deemed excess fees,
    and.shallbe disposed ,ofin the manner hereinaf-
  '.ter provided.      '.
         *In counties containingtwenty-five thousand
    (25,000.)or less inhabitants,Distriot and County
    orricers.namedhereinshall retainone-third of
    such excessfees until such bone-third,:together
    with the amounts.specified in Article..3883,
                                               amounts
    to Three Thousand D011ars~($3,000):~ .1 ~.
       .. Subdivision (a)~of Article 3891 (S.B. 123,Acts
of the 49th Legislature,R..S., 1945) provides:
          "The CommissionersCourtis hereby author-
     ized, when in their ,judgmentthe financial condi-
     tion of the county and the needs of the officers
     justify the increase, to enter an order increas-
     ing the compensation-ofthe precinct, county and
     district officers in an additional amount not to
     exceed twentv-five (2%) per cent of the sum al-
     lowed utierthe law for~the fiscal yearof 1944,
     provided the total compensationauthorized under
     the law for the,fiscalyear of 1944 did not exceed
     the sum of Thirty-sixHundred ($3600.00)Dollars."
          The above quoted provisions of Article 3883 au-
thorize the county and district officials named therein
to retain from the fees of office collected by them the
Hon. Willis F. Jetton - Page 3


sum of Two Thousand Four Hundred($2,400)Dollars as
their annual compensation. The quoted provisions of
Article,3891 authorize said oounty and district offi-
cials to.retain from one-thinl (l/3) of the excess
fees collectedby them an additional sum until such
sum added to. the amount s eciried in Article 3883 a-
mounts to Three Thousand(13 000) Dollars, which would
be the sum of Six Hundred,($600) Dollars.' Subdivision
(a) of Article 3891 authorizesthe Commiss1oners'Coux-t
in their discretionand when in their .judgmentthe fi-
nancial condition of the county and the needs of the
officers justify the increase, to enter an order increas-
ing their annual compensationin an additional amount
not to exceed twenty-five (2%) per cent of the mm al-
lo.wedunder the law for the fiscal year 1944, provided
the total compe~nsation.authorized under the law for the
fiscal year 1944 did~not exceed the sum of Three Thou&
and Six Hundred ($3,600)Dollars. This increase, how-
ever, if authorized by the Commissioners'Court, would
have to be paid from that portion of the one-third (l/3)
or the excess fees of office over and above the portion.
thereof necessary to authorize the compensationof Three
Thousand ($3,000)Dollars. In other words, the base pay
or the officials~coveredby the foregoingArticles is
Two Thousand Four Hundred ($2',4GO.) Dollars, and the Corn-
missioners'~ Court is authorized to allow them as much as
Three Thousand.SevenHundred Fifty ( 3,750) Dollars un-
der the provisions of Subdivision (a7 , Article 3891,
but the compensationover and above Two Thousand Four
Hundred ($2,400)Dollars must be paid from the one-third
 (l/3) of the excess fees, as no change was made in the
original provisionsof Articles 3883 and 3891.
   \       Therefore,the maximum compensationthat may
be allowed the county judge, county clerk, district
clerk, and sheriff-taxassessor collector of Coliad
County is Three Thousand Seven Hundred Fifty ($3,750)~
Dollars. ($3,000 plus $750.00)
          The county treasurer of Goliad County re-
ceives his compensationby virtue  of Article 3943. The
provisions of said Article applicable to Goliad County
read as follows:
          The commissionsallowed to any County Treas-
     urer shall not exceed Two Thousand Dollars($2,000)
     annually; . . . ."
          In Opinion Wo. O-6588, this Department held
Hon. Willis F. Jetton - Page 4


the following:
          "As the County Treasurer in these counties
     where the county officials are compensatedOn a
     fee'basis receives his compensationby virtue of
     Arts. 3941, 3942 and 3943;which are not amended
     by said Senate Bill No. 123, said Act would not be
     applicableto the County Treasurer."
          .Therefore,the maximum compensationallowed
 the county treasurer of Goliad County is Two Thousand
($2,000)Dollars.


          1. Maximum compensationthat .may be'al-
     lowed the county judge, county clerk, district
     clerk and sheriff-taxassessor collector of
     Goliad County is $3,750.00. Articles 3883,
     3891,~and Subdivision (a) of Article 3891,
     V.A.C.S.
           2. Maximum compensationthat may be al-
     plowed the,countgtreasurer of Goliad County is        /
      $2~000.00. Article 3943, V.A.C.S*
                                    Yotirsvery truly
                                 ATTORREYGRRFRAL OFTRXAS




                                 BP-PROVEDFRB. 11, 1947




JR:djm*
Approved Opinion Comzittse
        By BWS
      Chairran